DETAILED ACTION

The following is a non-final office action is response to communications received on 06/17/2020.  Claims 16-21 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 10,653,462).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    932
    970
    media_image1.png
    Greyscale

Regarding Claim 16, Chen teaches a bone fusion implant (Fig 12) for fixating adjacent bone portions across a bone fusion site, comprising: an elongate member comprised of a proximal portion (shown) and a distal portion (shown) that share a line of fixation (shown); a multiplicity of valleys (shown) disposed on opposite sides of the bone fusion implant and capable of receiving an insertion tool; 2Application No. To Be DeterminedDocket No.: 102015.0015P2Amendment dated June 17, 2020First Preliminary Amendmenta multiplicity of ramps (shown) comprising longitudinal grooves (shown) and disposed on opposite sides of the bone fusion implant; one or more longitudinal grooves disposed along the proximal portion and paralleling the proximal ramps (Fig 12); and a keel (shown) separating each pair of adjacent of the one or more longitudinal grooves.  
Regarding Claim 17, Chen teaches wherein the proximal portion is configured to be implanted into a portion of a bone hole drilled in a proximal bone portion and the distal portion is configured to be implanted into a portion of the bone hole drilled in a distal bone portion across the bone fusion site (Fig 6).  
Regarding Claim 18, Chen teaches wherein the multiplicity of valleys is comprised of distal valleys disposed near the line of fixation and proximal valleys disposed near a proximal end of the bone fusion implant (shown).  
Regarding Claim 19, Chen teaches wherein the multiplicity of ramps is comprised of distal ramps disposed on the distal portion and configured to contact a distal bone portion, and wherein the multiplicity of ramps is comprised of proximal ramps disposed on the proximal portion and configured to contact a proximal bone portion (Figs 6 & 12).  
Regarding Claim 20, Chen teaches wherein the one or more longitudinal grooves extend along the entire length of the proximal portion (Fig 12).  
Regarding Claim 21, Chen teaches wherein the one or more longitudinal grooves are comprised of at least four longitudinal grooves (Fig 13), and wherein at least two keels are disposed along the length of the proximal portion (Fig 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774